United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1409
Issued: December 17, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 15, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ January 10, 2008 nonmerit decision, denying his request for merit
review of the Office’s denial of his recurrence of disability claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over this nonmerit decision. The Office’s
last merit decision on this matter was its August 24, 2005 decision. Because more than one year
has elapsed between the Office’s August 24, 2005 decision and the filing of this appeal, the
Board lacks jurisdiction to review the merits of this claim.1
ISSUE
The issue is whether the Office properly denied appellant’s request for further review of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).

1

The record also contains a September 11, 2007 Office decision regarding appellant’s wage-earning capacity and
a March 6, 2008 Office decision granting him a schedule award. Appellant did not appeal these decisions to the
Board.

FACTUAL HISTORY
This is the second appeal in this case. The Board issued an April 20, 2007 decision that
affirmed an August 9, 2004 Office decision finding that appellant did not meet his burden of proof
to establish that he sustained a recurrence of total disability on or after April 9, 2004 due to his
accepted employment injuries.2 Although Dr. Bryant S. George, Sr., an attending Board-certified
neurosurgeon, indicated that appellant’s February 12, 2002 neck injury caused total disability on
and after April 9, 2004, his opinion was of limited probative value because Dr. George did not
provide adequate medical rationale in support of his conclusion on causal relationship. The facts
and circumstances of the case as set forth in the Board’s prior decision are incorporated herein by
reference.
In a July 18, 2007 letter, appellant requested reconsideration before the Office. He alleged
that he was entitled to compensation for lost work between March 2004 and February 2006 caused
by his employment-related injuries and asserted that his claim was supported by a May 15, 2006
letter of Dr. Ronald Blum, a Board-certified orthopedic surgeon serving as an Office medical
adviser. Appellant also indicated that his claim was supported by a July 18, 2007 report of
Dr. Donald C. Faust, an attending Board-certified orthopedic surgeon.3
On May 15, 2005 Dr. Blum discussed appellant’s accepted employment injuries,
including his February 12, 2002 neck sprain/strain and the diagnostic testing findings in response
to several questions posed by the Office. The Office requested that Dr. Blum address whether
appellant’s February 12, 2002 employment injury caused the cervical intervertebral disc disorder
and cervical spondylosis with myelopathy diagnosed by Dr. Paul J. Waguespack, an attending
Board-certified orthopedic surgeon. It also requested whether the proposed surgery, consisting
of decompression and discectomy at C3-4, recommended by Dr. Waguespack was a reasonable
option. Dr. Blum found that the neck surgery was a reasonable option which was necessitated by
the accepted neck injury. He recommended that appellant’s accepted conditions include
employment-related aggravation of cervical degenerative disc disease.4
In a July 18, 2007 report, Dr. Faust discussed the chronology of appellant’s medical
problems. He indicated that appellant first reported neck problems in February 2002 and that in
March 2002 he reported both right shoulder and neck symptoms. Dr. Faust stated that appellant
2

Docket No. 06-1648 (issued April 20, 2007). The Office accepted that appellant sustained a right shoulder
strain, right rotator cuff tendinitis, subacromial bursitis and right rotator cuff tear on December 17, 1999 due to
casing mail and a neck sprain/strain on February 12, 2002 due to turning his head to the right while sweeping mail
for dispatch. It also accepted that he sustained bilateral carpal tunnel syndrome due to the repetitive duties he
performed prior to March 2002. Appellant worked in limited-duty positions for the employing establishment and
claimed that he sustained a recurrence of total disability on April 9, 2004 due to his accepted employment injuries.
At the time he stopped work, he was restricted from lifting more than 20 pounds, reaching above his shoulders and
pushing and pulling.
3

Appellant also submitted a September 25, 2007 reconsideration request in which he repeated the arguments
contained in his July 18, 2007 letter.
4

The Office upgraded appellant’s accepted conditions to include cervical intervertbral disc disorder and cervical
spondylosis with myelopathy and authorized the recommended neck surgery. Appellant underwent this surgery on
July 10, 2006.

2

sustained an employment-related sprain and strain in 2002 and posited that this injury
“precipitated the problems that have continued to this date.” He stated, “Since his difficulties
with his neck, shoulder and carpal tunnel problems were finally accepted by the [employing
establishment] in 2006, it would appear that his problems originated and began with the
problems in March 2002.”
In a January 10, 2008 decision, the Office denied appellant’s request for further review of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,5 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.6 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his application for review within one year of the
date of that decision.7 When a claimant fails to meet one of the above standards, the Office will
deny the application for reconsideration without reopening the case for review on the merits.8
The Board has held that the submission of evidence or argument which repeats or duplicates
evidence or argument already in the case record9 and the submission of evidence or argument
which does not address the particular issue involved does not constitute a basis for reopening a
case.10
Proceedings under the Act are not adversary in nature nor is the Office a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, the Office
shares responsibility in the development of the evidence. It has the obligation to see that justice
is done.11 Accordingly, once the Office undertakes to develop the medical evidence further, it
has the responsibility to do so in the proper manner.12

5

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
6

20 C.F.R. § 10.606(b)(2).

7

Id. at § 10.607(a).

8

Id. at § 10.608(b).

9

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

10

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

11

Russell F. Polhemus, 32 ECAB 1066 (1981).

12

See Robert F. Hart, 36 ECAB 186 (1984).

3

ANALYSIS
The Board finds that the Office abused its discretion in denying appellant’s request for
further review of the merits of his claim under section 8128(a). Appellant claimed that his
employment-related conditions, including his neck condition sustained on February 12, 2002,
caused him to sustain a recurrence of total disability beginning in the spring of 2004. He
submitted new evidence that is relevant to this matter. The May 15, 2006 letter of Dr. Blum, a
Board-certified orthopedic surgeon serving as an Office medical adviser, is relevant. The medical
adviser opinion that appellant had a more serious employment-related neck condition than that
accepted by the Office during the period that appellant claimed he sustained an
employment-related recurrence of total disability.13 It is not apparent that the Office asked
Dr. Blum or any other physician, to address whether appellant had any disability due to his
employment-related conditions.14
The Broad finds that appellant is entitled to further merit review of his claim with respect
to the question of whether he sustained an employment-related recurrence of total disability
beginning in the spring of 2004 or thereafter. After such development, as it deems necessary, the
Office should issue an appropriate decision on this matter.
CONCLUSION
The Board finds that the Office improperly denied appellant’s request for further review of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).

13

The Office accepted cervical intervertebral disc disorder and cervical spondylosis with myelopathy and
authorized neck surgery as recommended by Dr. Blum and an attending physician.
14

See supra note 12 and accompanying text.

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
January 10, 2008 decision is reversed and the case is remanded to the Office for further
proceedings consistent with this decision of the Board.
Issued: December 17, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

